Citation Nr: 0831784	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an unspecified 
neurological disability of the right upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In June 2008, the veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the courts, are applicable to 
this appeal.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159. 

A review of the record shows that the veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his claim for service connection 
for an unspecified neurological disability of the right upper 
extremity by correspondence dated in September 2005.  The 
Board finds, however, that a remedial notice should be 
provided as a result of the subsequent court decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

During his Board hearing, the veteran testified that he was 
in receipt of disability benefits from the Social Security 
Administration (SSA) for his right shoulder condition and for 
other disorders.  (Transcript, pp. 8-9).  There is no 
indication in the claims file that the RO attempted to obtain 
the veteran's SSA medical records.  The veteran also 
testified to injuring his right shoulder in a car accident in 
2000 and mentioned hospitalization at Richland Memorial 
Baptist Hospital.  (Transcript, at pp. 7-8).  The Board's 
review of the claims file indicates that records from 
Palmetto Richland Memorial Hospital, dated in May 2000, are 
already associated with the claims file in connection with an 
earlier claim.

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 
(1992).  Thus, the Board finds that the AMC/RO should obtain 
and associate with the claims file a copy of SSA's 
determination on the veteran's claim, as well as copies of 
all medical records underlying that determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

In the service representative's brief, and in his 
presentation during the video conference, the representative 
requested another VA examination because the July 2006 
examiner did not have access to or review the claims file at 
the time he examined the veteran.  The examiner's report on 
the veteran's peripheral nerves found some evidence of a left 
median nerve disability that was at least as likely as not 
related to service.  The examination was largely confined to 
the veteran's left upper extremity, but the examiner did 
opine that he thought it less likely than not that the 
veteran's complaints of cramping in both hands was related to 
median neuropathies nor did he see any evidence that they 
were related to service.  

The Board notes that the RO subsequently granted the veteran 
service connection for left median neuropathy, nondominant, 
and relied on the July 2006 VA examination in denying service 
connection for the claimed disorder related to the veteran's 
right upper extremity.  As the examiner did not have access 
to the claims file, the veteran should be scheduled for a new 
VA examination.  In Green v. Derwinski, 1 Vet. App. 121, 124 
(1991), the Court held that the duty to assist may include 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."

The AMC/RO also should obtain and associate with the claims 
file all outstanding VA records.  The claims file reflects 
that the veteran has received medical treatment from the 
Columbia VAMC; however, as the claims file only includes 
records from that facility dated up to January 2007, any 
additional records from that facility should be obtained.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007).  In particular, the RO should 
ensure that its notice letter meets the 
requirements of Dingess/Hartman v. 
Nicholson (cited to above), as 
appropriate.

2.  The AMC/RO should obtain from the 
Social Security Administration (SSA) the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If medical 
evidence utilized in processing such claim 
is not available, that fact should be 
documented by SSA and such notice entered 
in the claims folder.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
right upper extremity disability.  Of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
this disorder from the Columbia, South 
Carolina VAMC for the period from January 
2007 to the present.  After the veteran 
has signed the appropriate releases, those 
records not already associated with the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

4.  After completion of the above, the 
veteran should be afforded a VA neurology 
examination.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational 
history are to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   Following a 
review of the claims folder and an 
interview and examination of the veteran, 
the physician must issue an opinion as to 
whether the veteran has a neurological 
disability of the right upper extremity 
and, if so, whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any 
neurological disability of the right upper 
extremity is related to service.  If any 
disability of the right upper extremity is 
not related to service, then the examiner 
is to offer an opinion as to whether it is 
as least as likely as not that any 
neurological disability of the right upper 
extremity is secondary to, or aggravated 
by the service connected left upper 
extremity median neuropathy.  All opinions 
rendered by the physician are to include 
sustainable reasons and bases to support 
the opinions.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




